Title: From John Adams to James Lloyd, 8 August 1818
From: Adams, John
To: Lloyd, James



Dear Sir
Quincy Augt: 8. 1818

The most pleasing Present I ever received in the whole course of my life was your favour of the 5th: and the half barrell of Kennebec Flour. I ordered it to be instantly made into Bread for my Breakfast the next morning and found it so sweet and so pure that it reminded me of the most perfect bread I ever tasted made of Wheat grown ground & bolted into Flour on the Farm of Judge Colonel Counsellor John Chandler of Worcester more than 60 years ago.
I am now more than ever convinced that our Massachusetts need not unless it chooses be dependent on any other State or Country for their daily bread Experiments made in the West & East for more than 60 years have concurred. Yet I cannot abandon your good old Indian Corn. As it is in the field the sublimest object of our agriculture it is upon the whole the Surest Crop and the most profitable for the subsistance of our Inhabitants and our Cattle and manure for our lands which can be cultivated here.
Accept my thanks and present them to the Honble: Messieurs Coneys Bridge and Williams from your & their friend / and obliged humble Servant
John Adams